Citation Nr: 9931967	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether Section 306 pension benefits were properly 
terminated.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1942 to 
November 1945.  This appeal was previously before the Board 
of Veterans' Appeals (Board) from a December 1993 decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which terminated the appellant's 
pension benefits effective from January 1, 1994.  By means of 
a November 1996 order, the Board remanded this case for 
further development, to include obtaining an updated 
financial status report from the appellant.  The Board notes 
that the RO made attempts to request this information; 
however, the RO's requests were returned as undeliverable.  
It appears that the appellant has moved and failed to provide 
his current address to the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  In 1994, the appellant and his spouse's countable annual 
income included at least $8,968.40 from Social Security 
benefits, and $5,727.44 from amounts received in excess of 
the sales price of his spouse's home.  

3.  The appellant's household countable income in 1994 
exceeded the Section 306 maximum income.


CONCLUSION OF LAW

The termination of Section 306 pension benefits effective 
January 1, 1994, was proper. 38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. §§ 3.1(u), 3.26, 3.252, 3.260, 3.261, 3.262, 3.660, 
3.960 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was awarded pension benefits in 1976.  He 
submitted an annual Section 306 Eligibility Verification 
Report (EVR), dated in October 1993, which indicates that he 
was in receipt of monthly Social Security (SS) benefits in 
the amount of $509.00.  He reported that his spouse received 
$4,757.52 in 1993, and that she would receive this same 
amount in 1994, from proceeds from the sale of her home.  He 
also reported $439.20 for Medicare premiums.  In addition, in 
a statement dated in October 1993, he reported that his 
spouse will begin receiving SS benefits in November 1993; her 
monthly benefit was reported to be $584.00.  Subsequently, by 
means of a December 1993 decision, the appellant's Section 
306 pension benefits were terminated due to excess income.  

An EVR, dated in March 1994, indicates that the appellant 
received $523.10, and that his spouse received $599.00 in 
monthly SS benefits.  He reported that his spouse received or 
would receive $4,757.52 per year in 1993, 1994, and 1995, 
from the sale of her home.  

On a VA Form 9, dated in November 1995, the appellant 
reported that his spouse purchased her home in 1984 for 
$30,000.00.  She sold the property in July 1991, for 
$39,000.00.  She received $9,000.00 cash and financed the 
other $30,000.00 for 120 months at $396.46.  In November 
1994, after the purchaser had made payments for 36 months, 
the loan was paid off for $20,000.00.  This money was used to 
purchase another home in December 1994.  

A veteran of a period of war who meets certain service 
requirements and who is permanently and totally disabled from 
a nonservice-connected disability may be paid pension 
benefits.  38 C.F.R. § 3.3.  There are three types of non- 
service-connected pension programs under which VA pays 
eligible veterans.  Section 306 pension means those 
disability and pension programs in effect on December 31, 
1978, which arose out of Pub. L. 86-211; 73 Stat. 432.  38 
C.F.R. § 3.1 (u) 

Under the applicable regulations, Section 306 pension shall 
be terminated for any one of specified reasons including 
where a Section 306 pensioner's countable annual income, 
determined under §§ 3.250 to 3.270, exceeds the applicable 
amount stated in § 3.26(a).  38 C.F.R. § 3.960.  The annual 
income limitations for Section 306 pension shall be the 
amounts specified in Section 306(a)(2)(A) of Public Law 95- 
588 as increased from time to time under Section 306(a)(3) of 
Public Law 95-588.  The annual income limit for a veteran 
with dependents was $11,956, effective December 1, 1993, and 
$12,291, effective December 1, 1994.  38 C.F.R. § 3.26.

In determining annual income, the basic rule is that payments 
of any kind or from any source will be counted as income 
unless specifically excluded.  Income will be counted for the 
calendar year in which it is received and total income for 
the full calendar year will be considered except as provided 
in § 3.260.  38 C.F.R. § 3.252. Income of the spouse will be 
determined under the rules applicable to income of the 
claimant. Where a veteran is living with a spouse, there 
shall be included as income of the veteran all income of the 
spouse in excess of whichever is the greater: (1) the amount 
of the spousal income exclusion specified in Section 
306(a)(2)(B) of Public Law 95-588 as increased from time to 
time ($2,836 effective December 1, 1993, and $2,916 effective 
December 1, 1994), or (2) the total earned income of the 
spouse which is reasonably available to or for the veteran, 
unless hardship to the veteran would result.  38 C.F.R. § 
3.262(b).  Social Security old age and disability benefits 
and retirement payments received by a veteran or his spouse 
will be countable as income except that 10 percent will be 
excluded.  38 C.F.R. § 3.262 (e)(f).  In determining 
countable annual income, there will be excluded from the 
amount of a veteran's annual income any unreimbursed amounts 
which have been paid within the calendar year for unusual 
medical expenses. Unreimbursed expenditures which exceed 5 
percent of the claimant's reported annual income will be 
considered unusual. 38 C.F.R. § 3.262(1).

Net profit from the sale of real or personal property is 
generally counted as income, except as provided in the 
proceeding two paragraphs.  In determining net profit from 
the sale of property owned prior to the date of entitlement, 
the value at the date of entitlement will be considered in 
relation to the selling price.  Where payments are received 
in installments, payments will not be considered income until 
the claimant has received amounts equal to the value of the 
property at the date of entitlement.  Principal and interest 
will not be counted separately.  38 C.F.R. § 3.262(k)(3).  

Net profit from the sale of the claimant's residence which is 
received during the calendar year of sale will not be 
considered as income to the extent that it is applied within 
the calendar year of the sale, or the succeeding calendar 
year, to the purchase price of another residence as the 
principal dwelling.  38 C.F.R. § 3.262(k)(4).  For pension 
under Section 306, profit from the sale of real or personal 
property other than in the course of a business will not be 
considered income.  Any amounts received in excess of the 
sales price will be counted as income.  Where payments are 
received in installments, principal and interest will not be 
counted separately.  38 C.F.R. § 3.262(k)(5).

Where discontinuance of a running award of Section 306 
pension is required because of an increase in income which 
could not reasonably have been anticipated based on the 
amount actually received from that source the year before, 
the discontinuance shall be made effective the end of the 
year in which the increase occurred. 38 C.F.R. § 3.660(a)(2).

The evidence of record indicates that as of January 1994, the 
appellant's annual SS benefits were in the amount of $6,108 
($509 x 12), $5,497.20 ($6,108 - $610.80 ($6108 x 10%)) of 
which was countable towards his income.  His spouse's annual 
SS benefits were $7,008 ($584 x 12), $3,471.20 ($7,008 - 
$700.80 ($7,008 x 10%) = $6,307.20 - $2,836) of which was 
countable income.  The reported medical expenses do not 
exceed 5 percent of the reported annual income; therefore, 
exclusion of his medical expenses cannot be made.  Thus the 
appellant's countable annual income from SS benefits in 1994 
was at least (his SS benefits increased in March 1994) 
$8,968.40 ($5,497.20 + $3,471.20). 

The evidence of record indicates that in 1994, the 
appellant's spouse received $5,727.44 in excess of the sales 
price of her home.  ($30,000 - $14,272.56 (36 payments x 
$396.46 = $15,727.44 + $20,000 lump sum payment made in 
November 1994 = $35,727.44 + $9,000 cash payment in 1991 = 
$44,727.44 - $39,000 sales price = $5,727.44)  As the value 
of the property (or sales price) was not exceeded until the 
payments that were made in 1994 (including the final $20,000 
payment made in November 1994), this income is countable 
towards the appellant's 1994 annual income.  Thus, the 
appellant's total annual income for 1994 was $14,695.84 
($5,727.44 + $8,968.40).  This amount clearly exceeds the 
maximum annual pension rate for 1994.  Therefore, benefits 
were properly terminated.


ORDER

Section 306 pension benefits were properly terminated and the 
appeal is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

